Citation Nr: 0738675	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  03-22 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.




ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel










INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, that denied the benefit sought 
on appeal.  The veteran, who had active service from May 1957 
to April 1958, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  In 
April 2004, the Board returned the case for additional 
development, and the case was subsequently returned to the 
Board for further appellate review.


FINDING OF FACT

The veteran's currently diagnosed psychiatric disorder is not 
shown to be related to his service.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service, nor may a psychosis be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  Prior to initial adjudication by 
the RO, the notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in January 2003.  Additional letters were thereafter 
sent in May 2004 and February 2007, and the claim was 
readjudicated in an August 2007 supplemental statement of the 
case.  The RO also provided assistance to the veteran as 
required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), 
as indicated under the facts and circumstances in this case.  

In this regard, the Board returned the case for additional 
development in April 2004.  Specifically, the RO was to again 
attempt to obtain service medical records pertaining to the 
veteran, as well as private medical records.  However, the 
response for service medical records indicated that no 
further records were available, and the veteran did not 
return an authorization to permit the RO to obtain those 
additional private medical records.  As such, the case will 
be decided based on the available evidence of record.

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his current claim.  
However, the Board is of the opinion that the need for such 
an examination has not been demonstrated.  

Under the VCAA, a medical examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury or 
disease in service; and (3) indicates that the claimed 
disability or symptom may be associated with an established 
event, injury or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  

In this case, while the record clearly reflects that the 
veteran has a currently diagnosed psychiatric disorder, there 
is absolutely no competent medical evidence that the 
currently diagnosed psychiatric disorder is in any way 
associated with an established event, injury or disease in 
service.  The service medical records are unavailable, and 
there is no evidence establishing that the veteran suffered 
an event, injury or disease in service.  A psychiatric 
disorder is first shown by the medical evidence in 1988, 
approximately 30 years after the veteran's separation from 
service.  Under these circumstances, the Board believes that 
a VA examination is unnecessary.  

Lastly, the veteran has not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal.  He has identified no post-service 
medical treatment prior to his incarceration in 1988. 
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

The veteran essentially contends that his psychiatric 
disorder had its onset during service and that he received 
treatment for the disorder during service.  Therefore, the 
veteran believes he is entitled to service connection.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases, such as a 
psychosis, when such disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A review of the evidence of record discloses that the 
veteran's service medical records are unavailable for review.  
The veteran and the RO have been informed that service 
medical records pertaining to the veteran, if in the 
possession of the National Personnel Records Center, were 
likely destroyed in the fire in 1973.  Further review 
discloses that attempts to obtain alternative source records 
have been unsuccessful.  Consequently, there are no service 
medical records available for review in this case.

The veteran's November 2002 application for VA benefits 
discloses that he reported that he was treated for depression 
during service between May 1957 to April 1958 at service 
medical facilities in Fort Chaffee, Arkansas, and Fort 
Leonard Wood Missouri.  The veteran also reported that his 
psychiatric disability began in July 1986 and that he had 
been treated for depression from July 1986 to November 2002 
at a private facility where he is incarcerated.

A January 2003 statement from a private mental health 
services facility show that the veteran had been under the 
care of their mental health department for most of the time 
since his arrival in August of 1988.  It was noted that the 
veteran had been diagnosed as having a bipolar disorder and 
that he had been treated with medication.

In a January 2003 statement from the veteran, he related the 
circumstances of his enlistment in service and the 
circumstances surrounding his discharge from service.  The 
veteran related the symptomatology experience following his 
separation from service.  In an accompanying form with that 
statement the veteran reported that he had been treated 
during service from May to August 1957 at Fort Carson, 
Colorado, and from August 1957 to November 1958 at Fort 
Leonard Wood, Missouri.

Following the Board's April 2004 remand, the veteran was 
contacted in May 2004 and requested to furnish an 
authorization for release of medical information to permit 
the VA to assist him in obtaining pertinent private medical 
records.  As indicated above, he did not complete and return 
that authorization.  In March 2006, the RO requested medical 
records of psychiatric treatment the veteran reported he 
received at Fort Carson, Colorado, and Fort Leonard Wood, 
Missouri.  In September 2006, VA was informed that no records 
were located. 

While it is unfortunate that the veteran's service medical 
records are not associated with the claims file, the weight 
of the evidence demonstrates that he does not have a 
psychiatric disorder that is related to service.  Even 
assuming that the veteran did receive psychiatric treatment 
during service, the Board finds that the evidence does not 
demonstrate that the treatment was for a chronic psychiatric 
disorder, as opposed to acute symptomatology.  

The Board believes that this conclusion is supported by the 
fact that the veteran has not reported that he received any 
psychiatric treatment following separation from service until 
1986 or 1988, almost 30 years following separation from 
service.  Were a chronic psychiatric disorder such a 
depression or a bipolar disorder manifested during service, 
the veteran should be able to demonstrate a continuity of 
symptomatology, and such continuity is generally, but not 
exclusively, demonstrated through treatment records.  In this 
case, the veteran has not reported that he received any 
psychiatric treatment until 1986 and has not indicated in any 
statement in connection with this appeal that he received 
psychiatric treatment prior to that date.

In addition, there is no medical evidence which suggests that 
the veteran's currently diagnosed psychiatric disorder is in 
any way related to service.  The only medical evidence 
associated with the claims file consists of a January 2003 
statement which indicates that the veteran has been diagnosed 
as having a bipolar disorder and had been receiving treatment 
for that disorder in the mental health department since 
August 1988.  So while this statement is sufficient to 
document that the veteran currently has a psychiatric 
disorder, it in no way relates that disorder to service.  

Based on this record, the Board finds that the weight of the 
evidence is against the veteran's claim.  Assuming that the 
veteran was treated for psychiatric symptomatology during 
service, the record does not demonstrate a continuity of 
symptomatology so as to permit service connection.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, as is the situation in this case given 
the absence of the veteran's service medical records and a 
confirmed diagnosis of a psychiatric disorder during service, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  There is simply no 
medical evidence which in any way suggests that the currently 
diagnosed psychiatric disorder is related to service.  Under 
these circumstances, a grant of service connection for a 
psychiatric disorder would amount to speculation and the law 
provides that service connection may not be granted based on 
the resort to speculation.  

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current psychiatric 
disorder and service by way of letters from the RO to him, 
but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit medical 
evidence of a relationship between the current psychiatric 
disorder and service.  While the veteran is clearly of the 
opinion that his current psychiatric disorder is related to 
service, as a lay person, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board concludes 
that service connection for a psychiatric disorder is not 
established.  


ORDER

Service connection for a psychiatric disorder is denied.


	                        
____________________________________________
	P.M. DILORENZO
		Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


